DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: On page 11 paragraph 00028 figures 9AX & 9BX are referred too.  There are no drawings labeled as such provided and the Brief Description of the Drawings section of the specification does not describe these figures.    
Appropriate correction is required.
This is a duplicate objection from the previous office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-11, 20-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an insert" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Is this the same insert recited with “an interchangeable insert” a couple lines later? The examiner will interpret these to be the same insert.

Claims 24-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
There is no connection between the junction box introduced in these claims and the electrical box system recited in independent claim 1. What is the relationship between the junction box and the system of claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 20-22 (as best understood) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bayard.
A modular electrical box system (e.g. fig. 20) comprising: 
a wall box configured to be mounted to a facility (501 fig. 20), the wall box including: a planar surface including a first electrical connector configured to engage an electrical connection of the facility (figures 1, 2 & 3B connectors 140 on side of 100); and 
a recessed portion (¶0071 “Rear housing 111 may further include one or more supports 117, shown here as recessed cutouts in a rear wall of rear housing”) configured to receive an interchangeable insert (200, 240a, fig. 28A & 37C), the recessed portion including a second electrical connector (152 fig. 2); and 
an insert removably connectable to the recessed portion of the wall box (figures 1, 4D), wherein the insert includes a third electrical connector (fig. 10B 232; figures 25A/B 631) configured to be coupled to the second electrical connector of the wall box (figures 1, 4D, 20, 23B, 30) and wherein the wall box is configured to supply power from the electrical connection of the facility to the insert upon the third electrical connector being coupled to the second electrical connector.
Claim 20 Bayard discloses that the insert comprises an outlet assembly (fig. 28A).
Claim 21 Bayard discloses that the insert comprises a switch plate (fig. 1 at 200).
Claim 22 Bayard discloses that the insert comprises a dimmer (¶0058).

Claims 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bayard.
A method comprising: 
providing a modular electrical box system (fig. 20) comprising: 
a wall box configured to be mounted to a facility (501 fig. 20), the wall box including: 
a planar surface including a first electrical connector configured to engage an electrical connection of the facility (figures 1, 2 & 3B connectors 140 on side of 100); and 
a recessed portion (¶0071 “Rear housing 111 may further include one or more supports 117, shown here as recessed cutouts in a rear wall of rear housing”) configured to receive an interchangeable insert (200, 240a, fig. 28A & 37C), the recessed portion including a second electrical connector (152 fig. 2); and 
an insert that is removably connected to the recessed portion of the wall box (figures 1, 4D), wherein the insert includes a third electrical connector (fig. 10B 232; figures 25A/B 631) configured to be coupled to the second electrical connector of the wall box (figures 1, 4D, 20, 23B, 30), and wherein the wall box is configured to supply power from the electrical connection of the facility to the insert upon the third electrical connector being coupled to the second electrical connector through a connection (abstract, figures 1, 6 & 26C/D).
Claim 18 Bayard discloses removing the insert from the wall box and replacing the insert with a second insert (figures 4D, 26A/B, 28A).
Claim 19 Bayard discloses that the insert comprises an outlet assembly and the second insert comprises a switch plate (figures 35A/B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bayard.
Bayard does not specify the various iterations of the wall box second and third connector’s contact and face.
Before the effective filing date of the claimed invention it would have been well known to one of ordinary skill in this art to design the wall box connector’s face and contact to be recessed or extended depending on need. The motivation or rationale for this variety in contact and face arrangement is well known in the connector art and that is to provide greater functionality.  As explained in the 2007 KSR case guidelines, the substitution rationale applies when the claimed invention can be viewed as resulting from substituting a known element for an element of a prior art invention.  The rationale applies when one of ordinary skill in the art would have been technologically capable of making the substitution, and the result obtained would have been predictable.     
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bayard in view of Forrest et al.
Bayard does not disclose an insert that includes a clip positioned at one end of the insert fig. 6, and wherein the clip is configured to engage a groove of the wall box to mechanically connect the insert to the wall box.
Forrest discloses an insert 1000 that includes a clip 100 positioned at one end of the insert, where the clip is configured to engage a groove of the wall box to mechanically connect the insert to the wall box (figures 3, 11 & 12).  Before the effective filing date of the claimed invention it would have been well known to one of ordinary skill in this art to secure the inserts of Bayard with a clip and groove mechanism as taught by Forrest. A motivation for this modification to Bayard could be to better the secure the inserts in situations where the insert might be more likely to come out of the wall box. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.

Allowable Subject Matter
Claims 2, 24-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649